BY THE COURT
The voir dire examination of the jurors as to a liability insurance company was not prejudicial in view of the decision of our Supreme Court in the case of Pavilonis v Valentine, 120 Oh St, 154. We think that the evidence brings the case within this decision of the Supreme Court and entitles the plaintiff to inquire ■ of the prospective jurors as to their personal interest in or connection with the insurance company.
• The second objection relates to witnesses called for expert testimony on the subject of the plaintiff’s injuries. We think these witnesses were all properly examined and were entitled to give expert evidence. It is not necessary, if the qualifications otherwise appear, that it be shown specifically that the witness is either a physician or a surgeon.
In respect to former injuries it appears that Mrs. Thomas had been injured some three or four months before the injury sued for and there was a natural overlapping of the subject of injuries, but the court in its charge eliminated the prior injuries and required the jury to render a verdict for the second injury, or the injury'inflicted by the plaintiff in error. We think the jury under these circumstances could not have returned a greater verdict than those represented by the second injury.
Considering the entire record and all the questions presented, we are of opinion that the issues were properly presented and that there is no prejudicial error in the judgment.
*62It is not claimed that the verdict is excessive. . We therefore reach the conclusion that the judgment should be affirmed.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.